Citation Nr: 0332117
Decision Date: 11/18/03	Archive Date: 02/11/04

Citation Nr: 0332117	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  99-08 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from June 1959 to September 
1962.  He died in April 1998.  The appellant is the widow of 
the veteran.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in which the RO 
denied the appellant's claim for service connection for the 
cause of the veteran's death.  


ORDER OF VACATUR

The appellant was scheduled to appear at a hearing before a 
Veterans Law Judge at the RO in January 2003.  In December 
2002 she informed the RO that she would not be able to attend 
the hearing because she had moved to another state, and she 
asked that the hearing be cancelled.  In a February 2003 
decision the Board adjudicated the appellant's appeal based 
on the record before it at the time, which did not include a 
request for another hearing.  See the Board's February 5, 
2003 decision, page 2.

Subsequent to the issuance of the February 2003 decision, the 
Board learned that the RO had received a request from the 
appellant in December 2002 to re-schedule the hearing.  That 
hearing was not provided to the appellant.

A decision of the Board may be vacated by the Board at any 
time upon request of the appellant or her representative, or 
on the Board's own motion if in rendering the decision the 
appellant was denied due process.  38 C.F.R. § 20.904 (2003).  



In order to give proper consideration to all of the relevant 
evidence and to insure compliance with due process 
requirements, in accordance with 38 C.F.R. § 20.904 the 
decision issued by the Board in February 2003 is hereby 
VACATED and a new decision will be issued after the appellant 
has been given the opportunity to have a personal hearing.  
See also 38 C.F.R. §§ 3.103(c),  20.700(a) (2003). 




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


Citation Nr: 0302184	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  99-08 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran had active duty from June 1959 to September 1962.  
He died in April 1998.  The appellant is the widow of the 
veteran.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal of an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California in which the RO denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death. 

In her May 1999 substantive appeal the appellant requested a 
hearing before a member of the Board sitting at the RO.  The 
requested hearing was scheduled in January 2003, but in 
December 2002 the appellant reported that she would be unable 
to appear for the hearing and she asked that her request for 
a hearing be canceled.


FINDINGS OF FACT

1.  The evidence shows that the veteran died in April 1998.  
The immediate cause of death was hepatic failure, due to 
hepatocellular carcinoma, due to cirrhosis.

2.  The preponderance of the competent and probative evidence 
of record indicates that the service-connected surgical 
absence of the left eye, the residuals of a fractured nose, 
scars on the nose and forehead, the residuals of a fractured 
left maxilla, and the residuals of a fractured skull did not 
cause or materially contribute to cause the veteran's death.

3.  The veteran was not exposed to Agent Orange while in 
service, nor did he acquire hepatitis in service.

4.  The preponderance of the competent and probative evidence 
of record indicates that hepatic failure, hepatocellular 
carcinoma, or cirrhosis are not related to an in-service 
disease or injury, including exposure to Agent Orange.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 
1131, 1137, 1310 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.5, 
3.303, 3.307, 3.309 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the hepatocellular carcinoma that 
caused the veteran's death was due to his exposure to Agent 
Orange while in service.  As an alternative, she contends 
that the hepatocellular carcinoma was due to hepatitis C, 
which she claims the veteran incurred in a blood transfusion 
during service.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A.  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in September 2000 and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review 

As discussed above, the concept of a well-grounded claim has 
been eliminated.  The current standard of review for all 
claims is as follows:  Once all the evidence has been brought 
together, the Board has the responsibility to evaluate the 
record on appeal.  See 38 U.S.C.A. § 7104 (West Supp. 2002).  
When there is an approximate balance of the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board will apply the current standard in adjudicating the 
appellant's claim.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

The RO provided the appellant a statement of the case in July 
1998, in which the RO informed the appellant of the 
regulatory requirements for establishing service connection 
for the cause of the veteran's death, and the rationale for 
determining that the evidence she had then submitted did not 
show that those requirements were met.  In that document the 
RO also informed the appellant of the evidence required to 
establish a well grounded claim for service connection for 
the cause of the veteran's death, that being evidence showing 
that the veteran had been exposed to Agent Orange while in 
service.  Although as discussed above the VCAA eliminated the 
concept of a well grounded claim, in this case the required 
but missing evidence consisted of verification of the veteran 
having been exposed to Agent Orange during service.  The 
information provided in the statement of the case is, 
therefore, sufficient to inform the appellant of the evidence 
needed to substantiate her claim.

The RO also provided to the appellant supplemental statements 
of the case in September 1998 and July 2002.  In the July 
2002 supplemental statement of the case the RO informed the 
appellant of the provisions of 38 C.F.R. § 3.159 regarding 
VA's duty to inform her of the evidence needed to 
substantiate her claim and to assist her in obtaining that 
evidence.  The RO notified the appellant that her case was 
being sent to the Board, and informed her that any additional 
evidence that she had should be submitted to the Board.  The 
Board finds, therefore, that VA has fulfilled its obligation 
to inform the appellant of the evidence needed to 
substantiate her claim.

Duty to assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the appellant obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain the veteran's service medical records, if relevant 
to the claim; other relevant records pertaining to service; 
VA medical records; and any other relevant records held by 
any other source.  The appellant is also required to provide 
the information necessary to obtain this evidence.  In a 
claim for compensation benefits, VA will obtain a medical 
opinion which includes a review of the evidence of record if 
VA determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c) (2002).  

The RO has obtained the veteran's service medical and 
personnel records, and the appellant has presented the 
veteran's service department treatment records and the death 
certificate in support of her claim.  

The appellant's representative contends that all of the 
veteran's service medical records have not been obtained.  He 
based the assertion of missing records on the appellant's 
report that the veteran had been treated for a skin disorder 
while serving in Korea.  The appellant or the representative 
did not state where or when the veteran received the alleged 
treatment, in terms of the specific medical facility, to 
allow a search for clinical records.  Moreover, a review of 
the record reveals that the RO obtained the service medical 
records in conjunction with a claim filed by the veteran in 
October 1962, and in response to the representative's 
assertion the RO again requested all of the veteran's service 
medical records from the National Personnel Records Center 
(NPRC).  The NPRC provided copies of the records previously 
sent, but was unable to locate any additional records.  The 
Board finds, therefore, that additional development to search 
for more service medical records is not warranted.  

The appellant requested the RO to obtain medical records 
pertaining to treatment that the veteran received from a 
service department medical facility in 1982, which she 
alleged showed that his liver disease was related to Agent 
Orange exposure.  The RO did not obtain those records, and 
has not secured a medical opinion regarding a relationship 
between the cause of the veteran's death and a disease or 
injury that he incurred in service.  The Board has 
accordingly given thought to whether such records or a 
medical opinion should be obtained.

As will be shown below, the service department records do not 
show that the veteran was stationed in Vietnam while in 
service, and do not otherwise document any exposure to Agent 
Orange.  In addition, the medical evidence does not indicate 
that the veteran suffered from viral hepatitis, or that he 
incurred any form of hepatitis while in service.  Given the 
absence of probative evidence documenting his exposure to 
Agent Orange while in service, or that he incurred viral 
hepatitis in service, any current medical opinion regarding a 
nexus between the veteran's service to hepatitis or residuals 
of Agent Orange exposure could not be based on probative 
evidence of the incurrence of a related disease or injury in 
service.  Of necessity, an medical opinion already existing 
or to be obtained would be based on the veteran's or the 
appellant's unsupported contentions.  It is well-established, 
however, that a medical opinion that is based on a claimant's 
appellant's reported history is of no probative value.  See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995); see also 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993)..  

In short, because the opinion purportedly documented in the 
service department treatment records, or any current medical 
opinion, would be of no probative value, the Board finds that 
the service department medical records or a current medical 
opinion need not be obtained prior to considering the 
substantive merits of the appellant's claim.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1991) [strict adherence to 
procedural rules is not required if no benefit would flow to 
the claimant].  

The appellant and her representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The appellant has not indicated the existence of any 
other evidence that is relevant to her appeal.  The Board 
concludes that all available, relevant data has been obtained 
for determining the merits of the appellant's claim and that 
no reasonable possibility exists that any further assistance 
would aid her in substantiating her claim.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).
Relevant Law and Regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2002).

For certain chronic disorders, including cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Notwithstanding the lack of a evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) 
(2002); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection - cause of death

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.5 (2002).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2002).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312 
(2002).

In order to establish service connection for the cause of the 
veteran's death, there must be (1) medical evidence of death 
and of the cause of death; (2) medical, or in certain 
circumstances, lay evidence of the incurrence or aggravation 
of a disease or injury in service or during any applicable 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
death.  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Agent Orange exposure

A veteran who had active service in the Republic of Vietnam 
from January 1962 to May 1975 will be presumed to have been 
exposed to an herbicide agent during that service.  
38 U.S.C.A. § 1116(f) (West 1991 & Supp. 2002).  When such a 
veteran develops a disorder listed in 38 C.F.R. § 3.309(e), 
which disorders have been shown to be caused by exposure to 
Agent Orange, to a degree of 10 percent or more within the 
specified period, the disorder shall be presumed to have been 
incurred during service.  38 C.F.R. §§ 3.307, 3.309(e) 
(2002).  

In addition, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a claimant from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Factual Background

As noted in the Introduction, the veteran served in the 
United States Air Force from June 1959 to September 1962.  
The veteran's service personnel records show that his only 
foreign service was in Korea from January 1960 to February 
1961, at which time his duties in the Air Force were those of 
an aircraft mechanic.  There is no indication that he served 
as the member of an air crew.

The veteran sustained severe head injuries in a March 1962 
motor vehicle accident (MVA), resulting in the loss of his 
left eye.  In a February 1963 VA rating decisions, service 
connection was granted for various residuals of the MVA. 

The medical evidence of record further discloses that the 
veteran was hospitalized in January 1998, at which time he 
reported the onset of symptoms in November 1997.  His 
treating physician then noted that his medical history was 
significant for alcohol-induced hepatitis in 1982 (possibly 
due to Agent Orange exposure) with resulting cirrhosis, two 
prior blood transfusions, and a substantial family history of 
liver disease (alcohol cirrhosis).  The physician did not 
document any prior history of a viral hepatitis, and 
specifically found that viral hepatitis was unlikely based on 
the test results.  Diagnostic testing revealed obstructive 
hepatitis, hemochromatosis, and hepatocellular carcinoma.  

When hospitalized again late in February 1998, the veteran's 
physician found that the hepatocellular carcinoma was 
secondary to alcoholic hepatitis and possibly Agent Orange 
exposure.  The physician did not document any symptoms or 
clinical signs attributed to porphyria cutanea tarda, nor did 
the physician find that the veteran's medical history was 
significant for such a disorder.

The death certificate shows that the veteran died in April 
1998.  The immediate cause of death was determined to be 
hepatic failure of two days in duration.  The underlying 
causes were hepatocellular carcinoma, of four months in 
duration, and cirrhosis, which the veteran had had for 
20 years.  No other significant conditions were shown as 
contributing to his death.  

At the time of his death in April 1998 service connection had 
been established for the surgical absence of the left eye, 
rated as 40 percent disabling; and the residuals of a 
fractured nose, scars on the nose and forehead, the residuals 
of a fractured left maxilla, and the residuals of a fractured 
skull, all rated as non-compensable.  

The Appellant's Contentions

The appellant contends that the liver cancer that caused the 
veteran's death resulted from his exposure to Agent Orange 
while he was stationed in Korea from 1961 to 1962.  In her 
notice of disagreement she asserted that while in service the 
veteran had a "top secret" security clearance, and that 
while in Korea he purportedly flew on reconnaissance missions 
for the National Security Agency.  While on these missions, 
continued the appellant, he dropped 55 gallon drums of Agent 
Orange from an airplane for defoliation purposes.  She stated 
that when he returned from Korea he had a blistering skin 
condition on his right arm, but that his doctors did not know 
the cause.  She asserted that the blisters were a 
manifestation of porphyria cutanea tarda, which had been 
caused by his exposure to Agent Orange and which lead to his 
liver disease.  In support of this contention she referenced 
the finding of elevated iron in his blood (hemochromatosis) 
made when the liver cancer was diagnosed in January 1998.  As 
indicated in the VCAA discussion above, she also asserted 
that the liver disease that was initially diagnosed in 1982 
was attributed to Agent Orange exposure.

The appellant's representative contends, as an alternative, 
that the veteran contracted viral hepatitis while in service, 
which lead to the development of liver cancer.  The 
representative also reported that Agent Orange was used in 
the demilitarized zone in Korea in 1968 and 1969 [the veteran 
left military service in 1962] .

The appellant's representative submitted a medical research 
article pertaining to porphyria, and specifically porphyria 
cutanea tarda.  The article shows that porphyria cutanea 
tarda becomes active when acquired factors, including iron, 
alcohol, hepatitis C virus, estrogens, and smoking, combine 
to cause a deficiency of an enzyme in the liver.  The 
symptoms include blisters on sun-exposed areas of the skin.  
The disease may cause liver function abnormalities, which 
sometimes progress to cirrhosis and liver cancer, and is 
often associated with hepatitis C infection.
Analysis

Applying the Hickson analysis, based on the findings on the 
death certificate, Hickson element (1) is met.  The 
appellant's claim is supported by evidence of death, caused 
by hepatocellular carcinoma and cirrhosis.  

With respect to Hickson element (2), in service disease or 
injury, the evidence does not indicate that any of the 
veteran's service-connected disabilities related to the March 
1962 MVA caused or materially contributed to cause his death, 
nor does the appellant so claim.  The focus of the Board's 
inquiry will be on the appellant's contentions, described 
above.  These contentions boil down to two.  The first 
contention, as the Board understands it, is that the veteran 
was exposed to Agent Orange while on "secret missions" in 
service, which led to porphyria cutanea tarda, which in turn 
led to liver disease and eventual death.  The second 
contention is that the veteran contracted hepatitis due to a 
blood transfusion during service, similarly leading to liver 
disease and death.

With respect to the Agent Orange contention, the veteran's 
service personnel records do not indicate that he served in 
Vietnam at any time and specifically not after January 9, 
1962.  The statutory presumption as to Agent Orange exposure  
is therefore not applicable.   The Board additionally 
observes that there is no evidence that the veteran's liver 
cancer was manifest within the one year presumptive period 
after service.  Indeed, liver cancer was not diagnosed until 
several decades after the veteran left service.   The Board 
accordingly finds that no statutory presumption is available 
in this case. 

Notwithstanding that the statutory presumptions are 
inapplicable, the appellant could still conceivably establish 
that the veteran was exposed to Agent Orange during service 
or that the veteran's death was due to service in some other 
way by other means.  See Combee, supra.   

There is absolutely nothing in the official records to verify 
the appellant's claim that the veteran was exposed to Agent 
Orange while on "secret missions".  The official records 
indicate that the veteran was not a pilot, nor did he serve 
on a flight crew.  The personnel records do not show that he 
participated in any "top secret" missions.  He was 
separated from service long before 1968, when the 
representative contends that Agent Orange was used in the 
Korean demilitarized zone.  There is no objective 
documentation showing that the veteran was exposed to Agent 
Orange during service.  

In light of the utter lack of objective evidence indicating 
that the veteran participated in "secret missions" or was 
otherwise exposed to Agent Orange, the appellant's 
unsubstantiated assertion that the veteran was exposed to 
Agent Orange during service is not credible and of no 
probative value.  See Madden v. Gober, 123 F.3d 1477, 1481 
(Fed. Cir. 1997) [the Board is entitled to discount the 
weight, credibility, and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence].  

The veteran's service medical records are silent for any 
complaints or clinical findings related to liver disease or a 
skin disorder, to include porphyria cutanea tarda.  He was 
separated from service based on the recommendation of a 
physical evaluation board (PEB), following a physical 
examination in July 1962, due to the injuries incurred in a 
motor vehicle accident in March 1962.  The PEB did not 
document any evidence of a skin or liver disorder, and did 
not find that the veteran had any significant medical history 
other than the residuals of the accident.  
In addition, the medical records do not show that the veteran 
had or had ever had porphyria cutanea tarda, and his 
physician found that viral hepatitis was unlikely.  

The only evidence indicating that the veteran had porphyria 
cutanea tarda or that he acquired viral hepatitis during 
service consists of the statements made by the appellant and 
her representative.  As lay persons the appellant and her 
representative are not competent to provide evidence 
concerning medical matters such as diagnosis, or to relate a 
disorder to a given cause.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  There statements are not, therefore, probative of 
the veteran having porphyria cutanea tarda or acquiring viral 
hepatitis during or due to service.

For the reasons stated above, the Board concludes that 
Hickson element (2), in-service incurrence, has not been met, 
and the appellant's claim fails on that basis alone.

With respect to Hickson element (3), medical nexus, there is 
no competent medical evidence which serves to connect the 
veteran's death to his military service decades earlier.  As 
discussed by the Board above, statements by the appellant and 
her representative to that effect carry no weight of 
probative value. 

The Board is aware of the physician's statements in early 
1998 that the veteran's hepatitis and hepatocellular 
carcinoma were "possibly" due to Agent Orange exposure.  
However, as discussed immediately above, the veteran was not 
in fact exposed to Agent Orange.  It is clear that the 
reference to Agent Orange exposure emanated from the veteran 
or the appellant.  As discussed above, a medical opinion 
based on an incorrect factual premise is of no probative 
value.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
[the fact that the veteran's history is recorded in medical 
records does not transform it into a competent medical 
opinion]; Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].   The physician's statement 
is therefore of no probative value.  

The Board additionally observes that the physician's 
statement that Agent Orange "possibly" caused the veteran's 
hepatocellular carcinoma is deficient for another reason, 
namely that it is inconclusive.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [that 
medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim]. The Board 
further observes that 
the death certificate shows that the veteran's hepatocellular 
carcinoma was due to cirrhosis, which the medical evidence 
describes as being due to alcohol abuse.
For these reasons, Hickson element (3) has also not been met.

The Board observes in passing that the appellant has not 
attributed the veteran's alcohol abuse, which according to 
the medical evidence was a causative factor in his death, to 
his military service.  Service connection may not be 
established for alcohol abuse in any event.  See 38 U.S.C.A. 
§ 105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.1(n), 3.301 
(2002); see also VAOPGPREC 2-97 (January 16, 1997). Moreover, 
section 8052 of the Omnibus Budget Reconciliation Act of 
1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351 
prohibits, effective for claims filed after October 31, 1990, 
the payment of compensation for a disability that is the 
result of a veteran's own alcohol or drug abuse. 

In summary, the medical evidence shows that the veteran died 
in April 1998 due to hepatocellular carcinoma that was due to 
cirrhosis caused by alcohol abuse.  The probative evidence 
indicates that during service the veteran was not exposed to 
Agent Orange and that he did not acquire viral hepatitis.  In 
addition, the preponderance of the evidence shows that 
hepatocellular carcinoma is not related to claimed Agent 
Orange exposure or any other incident of the veteran's 
service.  For these reasons the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  The benefit sought on appeal is denied.




ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


